Citation Nr: 0003184	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran had active service from March 1976 to November 
1985 and from July 1989 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted entitlement to service connection for 
hemorrhoids and assigned a noncompensable disability 
evaluation, effective from June 14, 1994.  The veteran duly 
appealed that decision.  

In his June 1998 substantive appeal, the veteran indicated 
that he would determine later if he wanted a Board hearing.  
In September 1999, the RO contacted the veteran requesting 
that he clarify whether or not he wanted a Board hearing on a 
VA form which was enclosed in that correspondence.  The RO 
advised the veteran that a response should be sent within 30 
days following the date of the letter or it would be assumed 
that he did not want a Board hearing.  No response in this 
regard was received from the veteran and accordingly the 
Board concludes that the veteran did not want a Board hearing 
to be scheduled.  

Other issues

In the September 1995 rating action the RO granted the 
veteran's claim of entitlement to service connection for 
plantar fasciitis of both feet, for which an evaluation of 10 
percent was assigned.  No substantive appeal was ever filed 
by the veteran as to that claim, nor was the issue 
subsequently raised.  Accordingly, it is not currently before 
the Board for appellate review.  

Also addressed in the September 1995 rating action were 
claims which included entitlement to service connection for 
bronchitis and sinus/allergies/reactive airway disease; 
hearing loss, asthma and pes planus, all of which were 
denied.  The veteran filed a Notice of Disagreement with 
respect to these issues in October 1995.  These claims were 
addressed in a March 1996 Statement of the Case. 

By rating action of July 1997, the RO granted service 
connection for left ear hearing loss.  A review of the claims 
folder does not reveal that a Notice of Disagreement was been 
filed relative to that issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].  

By rating action of July 1997, the RO also granted service 
connection for sinusitis/rhinitis and for a deviated nasal 
septum, for which noncompensable disability evaluations were 
assigned.  The veteran's claims of entitlement to compensable 
evaluations for sinusitis/rhinitis and deviated nasal septum 
were denied in an August 1999 rating action.  That 
determination has not been appealed, to the Board's 
knowledge.

By rating action of July 1997, the veteran's claim of 
entitlement to service connection for gingivitis was denied.  
That action was not appealed.  

By rating action of April 1998, the claim of entitlement to 
service connection for reactive airway disorder and 
bronchitis secondary to Gulf War exposure was granted and a 
30 percent evaluation was assigned.  That determination was 
not appealed.  

The veteran's claim of entitlement to service connection for 
pes planus was withdrawn at the June 1998 RO hearing.  

In the August 1999 rating action,  the RO denied the claim of 
entitlement to service connection for subjective numbness 
along the nasal tip, status post and secondary to 
septoplasty.  To the Board's knowledge, that determination 
has not been appealed to this point.

In June 1997 the veteran was notified that his Chapter 31, 
vocational rehabilitation benefits were placed in a 
discontinued status.  In June 1997, he filed a Notice of 
Disagreement with respect to the discontinuance of Chapter 
31, vocational rehabilitation benefits.  A Statement of the 
Case was issued in July 1997.  A substantive appeal was filed 
in November 1997.  In a decision rendered by a RO hearing 
officer in June 1998 it was determined that the provisions of 
38 C.F.R. § 21.634 had been met to permit reinstatement of 
Chapter 31 benefits.  Accordingly, the Board finds that this 
matter has been resolved and is not currently before the 
Board on appeal.  


FINDING OF FACT

The current clinical evidence indicates the presence of an 
external hemorrhoid, without evidence of thrombosis or 
inflammation.  Symptoms of intermittent rectal bleeding have 
been reported by the veteran, unaccompanied by anemia or 
fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R.§ 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for 
service-connected hemorrhoids with history of anal fissure, 
which is currently evaluated as being noncompensably 
disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 38 
C.F.R. Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the veteran's condition operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App.119 (1999), however, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Since this is an appeal of 
an initial rating assignment, the Board is not limited to 
consideration of the current diagnosis of the veteran's 
disability.  
Factual Background

Service medical records reflected that the veteran was seen 
in June 1991 due to bleeding from the rectum.  An assessment 
of anal fissures was made at that time.  An entry dated later 
in June 1991 reflected that the fissures had resolved.  
Complaints of rectal bleeding were shown again in January 
1992.  At that time there was evidence of both anal fissures 
and hemorrhoids.  Upon separation examination conducted in 
October 1993, clinical evaluation of the anus and rectum was 
normal.  

A VA examination was conducted in February 1995, at which 
time the veteran reported that he was found to have internal 
hemorrhoids in 1991 and was also found to have anal fissure.  
He stated that he had experienced severe rectal bleeding 
three to four times during the past year, which had most 
recently occurred in December 1994.  Rectal examination 
showed a small skin tag at the anus.  The examiner indicated 
that hemorrhoids were not felt or seen and that there was no 
detectable anal fissure and no remarkable tenderness of the 
anus.  A diagnosis of hemorrhoids or anal fissure, not 
detected, was made.  

A June 1995 medical record reflected that the veteran was 
seen due to complaints of rectal bleeding and pain.  

The veteran presented testimony at a hearing held at the RO 
in June 1998.  He testified that he continued to have flare-
ups of hemorrhoids with some bleeding at times.  He indicated 
that he had been told by a VA doctor that he also had 
fissures which might require surgery and might make him 
susceptible to cancer in that area.  He testified that he was 
last treated for hemorrhoids in 1994 or 1995.  He indicated 
that his current symptoms included bleeding twice a month, 
lasting for a couple of days, and testified that he did not 
use any medication to treat the condition.  

A VA examination was conducted in June 1998, at which time a 
history of a diagnosis of internal hemorrhoids and anal 
fissure made in 1991 was noted.  Upon examination it was 
noted that there was no bleeding per rectum, no anal pain and 
no itching.  Physical examination revealed no colostomy, no 
evidence of fecal leakage, normal size of the lumen of the 
rectum and the anus, no signs of anemia, no fissures, and no 
evidence of bleeding.  A mild external hemorrhoid which was 
not thrombosed was shown.  A diagnosis of no evidence of 
internal hemorrhoids or fissure during anoscopic and rectal 
examination, with evidence of a mild external hemorrhoid, not 
thrombosed, asymptomatic was made.  It was also noted that 
the veteran as not on medication.   

In a RO hearing officer's decision in November 1998, a 
compensable evaluation for hemorrhoids was denied.  In 
addition, service connection for anal fissure was established 
and included in the noncompensable evaluation assigned for 
hemorrhoids. 

Analysis

Preliminary matters

The Board believes that the veteran has presented a well-
grounded claim for an increased rating for service-connected 
hemorrhoids within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has testified at a personal hearing and has been 
provided with a recent VA examination.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert, 1 Vet. App. at 53, the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany, 9 Vet. App. at 519, citing Gilbert, 1 Vet. App. at 
54.

Discussion

A noncompensable evaluation is currently in effect for 
hemorrhoids, evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114 Diagnostic Code 7336 (1999).

The evidence reflects that upon VA examination conducted in 
June 1995, the veteran reported that he had experienced 
severe rectal bleeding three to four times during the past 
year.  Rectal examination showed a small skin tag at the 
anus.  The examiner indicated that hemorrhoids were not felt 
or seen and that there was no detectable anal fissure and no 
remarkable tenderness of the anus.  

Upon VA examination conducted in 1998, physical examination 
revealed no colostomy, no evidence of fecal leakage, normal 
size of the lumen of the rectum and the anus, no signs of 
anemia, no fissures, and no evidence of bleeding.  The only 
symptomatology which was shown at that time was a mild 
external hemorrhoid which was not thrombosed.  

The examination reports reflect that there was no evidence of 
thrombosed hemorrhoids or inflammation no evidence of  
excessive redundant tissue.  There have been no outpatient 
records submitted which have shown evidence of large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue  Accordingly, the 10 percent rating criteria have not 
been met. 

Symptoms of intermittent rectal bleeding have been reported 
by the veteran.  This appears to be the primary 
symptomatology associated with the veteran's hemorrhoids.  
The rating criteria provides that a 20 percent evaluation is 
warranted for persistent bleeding and with secondary anemia, 
or with fissures.  In this case the veteran has reported that 
his rectal bleeding is only intermittent.  Moreover, the 
clinical evidence, in particular the report of the June 1998 
VA examination, does not reflect that the veteran has 
evidence of bleeding, anemia or fissures associated with his 
hemorrhoids.  Accordingly, the criteria for a 20 percent 
rating have not been met.

In a RO hearing officer's decision rendered in November 1998, 
a compensable evaluation for hemorrhoids was denied and 
service connection for anal fissure was established and 
included in the noncompensable evaluation assigned for 
hemorrhoids.  The Board notes that the record does reveal a 
history of anal fissures, although such are not currently 
shown.  See the June 1998 examination report, which was 
specifically and pertinently negative.

Theoretically, it is possible for a veteran to have separate 
and distinct manifestations from the same disease entity 
which would permit rating under more than one diagnostic 
code.  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
another condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  In this case, however, inasmuch as anal fissures 
are specifically enumerated in the rating criteria for 
hemorrhoids, there is no basis for a separate evaluation 
based upon that symptomatology.  See 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  See also Fanning v. Brown, 4 Vet. App. 225 
(1993)..  

In evaluating the veteran's disability, the Board has 
considered all the evidence of record, to include the service 
medical records and the records of post-service medical 
treatment and evaluations to date, without predominant focus 
on only the most recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson v. 
West, 12 Vet. App.119 (1999).  However, the Board is unable 
to identify any clinical evidence which would provide a basis 
for the assignment of a compensable evaluation for 
hemorrhoids at any time from June 14, 1994, the day after the 
veteran left the service.  

In short, while the record does reveal current evidence of an 
external hemorrhoid and intermittent rectal bleeding, based 
on the medical and other evidence discussed above, the Board 
finds that such symptomatology most nearly comports to the 
criteria for a noncompensable evaluation; the veteran's 
condition is best characterized by mild or moderate 
hemorrhoids, warranting a noncompensable disability rating.  
See 38 C.F.R. § 4.7.  As stated previously, there is no 
indication that the veteran has large or thrombotic 
irreducible hemorrhoids, excessive redundant tissue, 
persistent bleeding, secondary anemia or anal fissures.  
Therefore, a 10 percent disability rating for hemorrhoids is 
not warranted under the schedular criteria and is denied.


ORDER

Entitlement to a compensable disability rating for 
hemorrhoids is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

